UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 12, 2015 P.A.M. TRANSPORTATION SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 0-15057 71-0633135 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 297 West Henri De Tonti, Tontitown, Arkansas 72770 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (479) 361-9111 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On August 18, 2015, P.A.M. Transportation Services, Inc., a Delaware corporation (the “Company”), filed a Current Report on Form 8-K (the “Original Report”) reporting the appointment of Matt Herndon as Chief Operating Officer of P.A.M. Transportation Services, Inc. This Current Report on Form 8-K/A amends and replaces in its entirety the disclosure provided in the Original Report to reflect that Mr. Herndon was appointed as Chief Operating Officer of P.A.M. Transport, Inc. Item 8.01 Other Events. Effective August 12, 2015, Matt Herndon was appointed as Chief Operating Officer of P.A.M. Transport, Inc. (“P.A.M. Transport”), the Company’s primary operating subsidiary. Mr. Herndon, age 43, has served as the Vice President of Operations for P.A.M. Transport since 2009. Prior to that time, he served as General Manager and Director of Operations for P.A.M. Transport and as an Operations Supervisor for Choctaw Express, a subsidiary of P.A.M. Transport that was acquired in 1995. Mr. Herndon joined Choctaw Express in September 1991. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. P.A.M. TRANSPORTATION SERVICES, INC. (Registrant) Date: October 28, 2015 By: /s/ Allen W. West Allen W. West Vice President of Finance, Chief Financial Officer, Secretary and Treasurer
